ACCEPTED
                                                                                             14-14-00234-cv
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       11/6/2015 4:00:30 PM

                                            if?
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK
                                           $I:=yvEI-L-


                              THE
                              T          LAW
                               HE Sewell L   FIRM
                                          AW FIRM
                                 A PROFESSIONAL
                                 A                CORPORATION
                                   PROFESSIONAL CORPORATION                 FILED IN
                               5909 WEST
                               5909 W      Loop
                                       EST LOOP SSOUTH
                                                  OUTH SSUITE  620
                                                          UITE 620   14th COURT OF APPEALS
                                     BBELLAIRE,  TX 77401
                                        ELLAIRE, TX 77401               HOUSTON, TEXAS
                                  (713) 432-0730    TELEPHONE
                                        432-0730 -- T ELEPHONE       11/6/2015 4:00:30 PM
                                         432-0748 —
                                  (713) 432-0748   –F
                                                    FACSIMILE
                                                      ACSIMILE
                                                                     CHRISTOPHER A. PRINE
                                     sewelllawﬁrmcom
                                     sewelllawfirm.com                        Clerk
EFREM
E      SEWELL
  FREM S EWELL
esewell@sewelllawﬁrm. com
esewell@sewelllawfirm.com


                                    November
                                    November 6, 2015


Justice Tracy Christopher
             Brown
        Mark Brown
Justice Mark
        Ken Wise
Justice Ken Wise
c/o Christopher A. Prine, Clerk
                   Room 245
301 Fannin Street, Room
301                       245
                77002.
Houston, Texas 77002.


       RE:
       RE:           l4-14-00234-CV Hardriders Motorcycle Club Association, et al.
                 No. 14-14-00234-CV
                 v.
                 V. Hardriders, Inc., et al.


       WITHDRAWAL OF
       WITHDRAWAL    MANDATE
                  OF MANDATE
 Dear Justices Christopher, Brown, and Wise:
 Dear



     On October 7, 2015
     On                                       was filed
                   2015 a petition for review was                     Supreme
                                                  ﬁled with the Texas Supreme

                   Cause no. 15-0773.
      and assigned Cause
Court and                                                        Mandate issued
                             15-0773. This is a request that the Mandate

by                         withdrawn as improvidently granted.
by this honorable court be withdrawn                               TRAP 18.1(a)
                                                      granted. See TRAP l8.l(a)

which                                           mandate only if no timely petition
which says that the court of appeals issues the mandate

                     TRAP 18.1(a)(1)(A).
for review is filed. TRAP l8.l(a)(l)(A).
                        copy of the case event file
     II have attached a copy                                      Supreme Court
                                               ﬁle from the Texas Supreme

As further proof that the Petition for Review
As                                     Review was
                                              was timely filed.



Sincerely,



EFREM D. SEWELL
EFREM       SEWELL
            Law
Attorney at Law
EDS/mpv
EDS/mpv
CASE:
15-0773
JATE FILED:

10/08/2015


EASE TYPE:

‘ET/TION   FOR REVIEW UNDER TEX.       R.   APP.   P. 53.1



STYLE:


TARDRIDERS MOTORCVCLE CLUB ASSOCIAWON, ETAL.

I.:




IARDRIDERS,   INC.,   WAVERLY NOLLEY, SHANNON MA‘/FIELD, FRED HARRISON, DARVIN S0077, AND MICHELLE OX/NDINE




'PELLATE BRIEFS

  DATE                EVENT TYPE            DESCRIPTION         REMARKS                                           DOCUMENT
                      PETITION
                                            PET'T'ONER
                                                                                      ON BEHALF OF
                                                                PETITION FOR REVIEW FILED
                                                                                                                             IPDWZS MB’
  10/07/ 2015
                      FOR REVIEW                                HARDRIDERS MOTORCYCLE CLUB ASSOCIATION.




ASE      EVENTS

  DATE                        EVENT TYPE                      DESCRIPTION         DISPOSITION      REMARKS              DOCuMENT
                                                                                                   PETITION FOR
                                                                                                   REvIEw FILED   ON
                                                                                                   BEHALF OF
                                                FOR                                                                              [


  10/O7/2015                  ES/'lTE'\’c\’,N                 PETITIONER                           HARDRIDERS                    PDF/6.25
                                                                                                   MOTORCYCLE                    M31
                                                                                                   CLUB
                                                                                                   ASSOCIATION.




LL EN    DARS

  SET DATE                                      CALENDAR TYPE                    REASON SET                   REMARKS
  11/O9/2015                                       RESPONSE                      RESPONSE DUE



ART|ES


  PARTY                                                       PARTYTYPE                            REPRESENTATIVE
  NOLLEY,     wAvERLY                                         RESPONDENT                           MR. wAvERLY    R NOLLEY
 HARDRIDERS MOTORCYCLE CLUB        PETITIONER   MR. EFREM DEMETRIUS SEWELL
 BRAZORIA COUNTY CHAPTER                        MR. THAD D. SPALDING
                                                MR. THAD D. SPALDING
 SHEPARD, MILO                     PETITIONER
                                                MR. EFREM DEMETRIUS SEWELL
 SCOTT, DARVI N                    RESPONDENT   MR. WAVERLY   R.   NOLLEY
                                                MR. THAD D. SPALDING
 SEWELL, EFREM                     PETITIONER
                                                MR. EFREM DEMETRIUS SEWELL
                                                MR. THAD D. SPALDING
 MEEKS,    THOMAS                  PETITIONER
                                                MR. EFREM DEMETRIUS SEWELL
 OXINDINE, MICHELLE                RESPONDENT   MR. WAVERLY   R.   NOLLEY
 HARDRIDERS MOTORCYCLE CLUB                     MR. EFREM DEMETRIUS SEWELL
                                   PETITIONER
 ASSOCIATION                                    MR. THAD D. SPALDING
 HARRISON, FRED                    RESPONDENT   MR. WAVERLY   R.   NOLLEY
                                                MR. THAD D. SPALDING
 GUILLORY, JOSEPH                  PETITIONER
                                                MR. EFREM DEMETRIUS SEWELL
 HARDRIDERS MOTORCYCLE CLUB                     MR. EFREM DEMETRIUS SEWELL
                                   PETITIONER
 GALVESTON COUNTY CHAPTER                       MR. THAD D. SPALDING
 MAYFIELD,       SHANNON           RESPONDENT   MR. WAVERLY   R.   NOLLEY
                                                MR. EFREM DEMETRIUS SEWELL
 THOMAS, TONY                      PETITIONER
                                                MR. THAD D. SPALDING
 HARDRIDERS MOTORCYCLE CLUB FORT                MR. THAD D. SPALDING
                                   PETITIONER
 BEND COUNTY CHAPTER                            MR. EFREM DEMETRIUS SEWELL
 HARDRIDERS,       INC.            RESPONDENT   MR. WAVERLY   R.   NOLLEY
 HARDRIDERS MOTORCYCLE CLUB                     MR. THAD D. SPALDING
                                   PETITIONER
 BEAUMONT CHAPTER                               MR. EFREM DEMETRIUS SEWELL
 HARDRIDERS MOTORCYCLE CLUB                     MR. EFREM DEMETRIUS SEWELL
                                   PETITIONER
 LAFAYETTE CHAPTER                              MR. THAD D. SPALDING




IURT OF APPEALS INFORMATION:

IOA CASE NUMBER

I4—14—00234—CV


ZOA D|SPOS|11ON:

AFFIRMED

JFINION CITE:

_SI/VEDY,    08-25-15


IOURT OF APPEALS DISTRICT:

14TH   COURT OF APPEALS

IOURT OF APPEALS JUSTICE:

4ONORAE‘LE KENNETH PR/CE WISE




LIAL     COURT INFORMATION
ZOURT:

V51ST DISTRICT COURT


ZOUNTY:

#1 RR! S


IOURT JUDGE:

‘IONORABLE MICHAEL   C.   ENGELHART

IOURT CASE:

Z011-37278


IOURT REPORTER:




’UNISHMENT: